Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
1.  “an image acquisition unit (unit for image acquisition) in claims 1-4;
2.  “an image processing unit (unit for image processing) in claims 3-8; and
3.  “a determination unit (unit for determination) in claims 9-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al (CN108240990A) (refer to attached translation).
With regard to claim 1, Long et al teach of an inspection device, comprising: 
an image acquisition unit (120) configured to acquire images obtained by imaging, under at least two illumination conditions with different brightness (different angles provide different brightness), solder normally printed on a substrate (page 4; lines 1-3 & lines 52-56); and 
an image processing unit (control unit) configured to specify a shape of the solder based on a difference in brightness between the images acquired by the image acquisition unit, and generate, based on the shape of the solder, inspection data used for inspecting a state of the solder printed on the substrate (page 4; lines 25-27). 
With regard to claim 2, Long et al teach of wherein the image acquisition unit acquires images of the solder irradiated with illumination light from at least two different inclination angles (page 4; lines 25-27).
With regard to claim 3, Long et al teach of wherein the image processing unit generates a difference image (ratio image) based on a difference in luminance between the images acquired by the image acquisition unit (page 4; lines 25-34).
With regard to claim 4, Long et al teach of wherein the image processing unit generates a difference image (ratio image) based on a difference in luminance between the images acquired by the image acquisition unit (page 4; lines 25-34).
With regard to claim 17, Long et al teach of an inspection method, comprising:
acquiring images obtained by imaging, under at least two illumination conditions with different brightness, solder normally printed on a substrate (different angles provide different brightness) (page 4; lines 1-3 & lines 52-56); and
specifying a shape of the solder based on a difference in brightness between the acquired images, and generating, based on the shape of the solder, inspection data used for inspecting a state of the solder printed on the substrate (page 4; lines 25-27).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al (CN108240990A) (refer to attached translation) in view of Li et al (CN110108712A) (refer to attached translation).
With regard to claim 5, Long et al teach of an inspection device, comprising: 
an image acquisition unit (120) configured to acquire images obtained by imaging, under at least two illumination conditions with different brightness (different angles provide different brightness), solder normally printed on a substrate (page 4; lines 1-3 & lines 52-56); and 
an image processing unit (control unit) configured to specify a shape of the solder based on a difference in brightness between the images acquired by the image acquisition unit, and generate, based on the shape of the solder, inspection data used for inspecting a state of the solder printed on the substrate (page 4; lines 25-27). 
Long et al lacks the teaching of the image processing unit performing binarization processing on the difference image to generate a binary image.
Li et al teach of performing binarization on an image to generate a binary image (page 1; line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to binarize the image as taught by Li et al into Long et al’s measuring system to differentiate between the image of the solder from the background noise which decreases computational load and increase efficiency of the system.
With regard to claim 6, Long et al teach of an inspection device, comprising: 
an image acquisition unit (120) configured to acquire images obtained by imaging, under at least two illumination conditions with different brightness (different angles provide different brightness), solder normally printed on a substrate (page 4; lines 1-3 & lines 52-56); and 
an image processing unit (control unit) configured to specify a shape of the solder based on a difference in brightness between the images acquired by the image acquisition unit, and generate, based on the shape of the solder, inspection data used for inspecting a state of the solder printed on the substrate (page 4; lines 25-27)
wherein the image processing unit generates a difference image (ratio image) based on a difference in luminance between the images acquired by the image acquisition unit (page 4; lines 25-34). 
Long et al lacks the teaching of the image processing unit performing binarization processing on the difference image to generate a binary image.
Li et al teach of performing binarization on an image to generate a binary image (page 1; line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to binarize the image as taught by Li et al into Long et al’s measuring system to differentiate between the image of the solder from the background noise which decreases computational load and increase efficiency of the system.
	With regard to claims 7-8, Long et al lacks the teaching of the image processing unit extracting  an edge of a region between the solder and the substrate based on the binary image
Li et al teach of extracting  an edge of a region between the solder and the substrate based on the binary image (page 1 lines 51-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention extract the edge of the binarized imaged as taught by Li et al into Long et al’s measuring system to improve the discontinuities of the image to improve the detection of the solder defects.
With regard to claims 9-16, Long et al teach of a determination unit configured to compare the inspection data with an image of solder printed on a substrate to be inspected as to determine quality of a state of the solder printed on the substrate to be inspected (ratio of reference test objects are used to determine the quality of the solder (page 6; lines 4-18).
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Konno et al (US 2020/0292465) teach of making measurements at different angles and generating a difference image for defect detection (para 47; para 67 and figure 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached at 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
December 19, 2022

							 

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877